 

Exhibit 10.4



 

January 11, 2018

 

Platinum Eagle Acquisition Corp.

2121 Avenue of the Stars, Suite 2300

Los Angeles, California 90067

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Platinum Eagle Acquisition Corp., a Cayman Islands exempted company
(the “Company”), and Deutsche Bank Securities Inc. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated as representatives (the “Representatives”) of the
several underwriters (the “Underwriters”), relating to an underwritten initial
public offering (the “Public Offering”) of 34,500,000 of the Company’s units
(including up to 4,500,000 units that may be purchased to cover over-allotments,
if any) (the “Units”), each comprised of one of the Company’s Class A ordinary
shares, par value $0.0001 per share (the “Public Shares”), and one-third of one
redeemable warrant (each whole warrant, a “Warrant”). Each Warrant entitles the
holder thereof to purchase one Ordinary Share at a price of $11.50 per share,
subject to adjustment. The Units will be sold in the Public Offering pursuant to
a registration statement on Form S-1 and prospectus (the “Prospectus”) filed by
the Company with the U.S. Securities and Exchange Commission (the “Commission”)
and the Company intends to apply to have the Units listed on The Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 1 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

 

1. Definitions. As used herein, (i) “Business Combination” shall mean a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination involving the Company and one or more businesses; (ii)
“Capital Shares” shall mean, collectively, the Public Shares and the Founder
Shares; (iii) “Founder Shares” shall mean the 8,625,000 Class B ordinary shares
of the Company, par value $0.0001 per share, outstanding prior to the
consummation of the Public Offering; (iv) “Private Placement Warrants ” shall
mean the warrants to purchase Public Shares that will be acquired by the Sponsor
and Harry E. Sloan for an aggregate purchase price of approximately $7,500,000
(or approximately $8,400,000 if the Underwriters’ over-allotment is exercised),
or $1.50 per Warrant, in a private placement that shall occur simultaneously
with the consummation of the Public Offering; (v) “Public Shareholders” shall
mean the holders of Ordinary Shares sold as part of the units in the Public
Offering; (vi) “Trust Account” shall mean the trust account into which a portion
of the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (vii) “Transfer” shall mean the (a) sale of, offer
to sell, contract or agreement to sell, hypothecate, pledge, grant of any option
to purchase or otherwise dispose of or agreement to dispose of, directly or
indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); and (viii) “Charter”
shall mean the Company’s Amended and Restated Memorandum and Articles of
Association, as the same may be amended from time to time.

 

2. Representations and Warranties.

 

(a) The undersigned represents and warrants to the Company that he has the full
right and power, without violating any agreement to which he is bound
(including, without limitation, any non-competition or non-solicitation
agreement with any employer or former employer) to enter into this Letter
Agreement, as applicable, and to serve as an officer of the Company and/or a
director on the Board, as applicable.

 

(b) The undersigned’s questionnaire furnished to the Company is true and
accurate in all respects. The undersigned represents and warrants that: the
undersigned’s biographical information furnished to the Company (including any
such information included in the Prospectus) is true and accurate in all
respects and does not omit any material information with respect to his
background; the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction; the undersigned has never been convicted of, or
pleaded guilty to, any crime (i) involving fraud, (ii) relating to any financial
transaction or handling of funds of another person, or (iii) pertaining to any
dealings in any securities and the undersigned is not currently a defendant in
any such criminal proceeding; and the undersigned has never been suspended or
expelled from membership in any securities or commodities exchange or
association or had a securities or commodities license or registration denied,
suspended or revoked.

 

 

 

  

3. Business Combination Vote. The undersigned agrees that if the Company seeks
shareholder approval of a proposed initial Business Combination, then in
connection with such proposed initial Business Combination, he shall vote all
Founder Shares and any Public Shares acquired by him in the Public Offering or
the secondary public market in favor of such proposed initial Business
Combination and not redeem any Ordinary Shares owned by him in connection with
such shareholder approval.

 

4. Failure to Consummate a Business Combination; Trust Account Waiver.

 

(a) The undersigned hereby agrees (i) that in the event that the Company fails
to consummate its initial Business Combination within the time period set forth
in the Charter, he shall take all reasonable steps to cause the Company to (x)
cease all operations except for the purpose of winding up, (y) as promptly as
reasonably possible but not more than 10 business days thereafter, redeem 100%
of the Public Shares sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to fund its working capital requirements (subject to an annual limit of
$250,000) (less taxes payable and up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish Public Shareholders’ rights as
shareholders (including the right to receive further liquidation distributions,
if any) and (z) as promptly as reasonably possible following such redemption,
subject to the approval of the Company’s remaining shareholders and the Board,
liquidate and dissolve, subject in the case of clauses (y) and (z) to the
Company’s obligations under Cayman Islands law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law,
and (ii) not to propose any amendment to the Charter to modify the substance or
timing of the Company’s obligation to redeem the Offering Shares if the Company
does not complete an initial Business Combination within the required time
period set forth in the Charter, unless the Company provides its Public
Shareholders with the opportunity to redeem their Public Shares upon approval of
any such amendment at a per-share price, payable in cash, equal to the aggregate
amount then on deposit in the Trust Account, including interest earned on funds
held in the Trust Account and not previously released to the Company to fund its
working capital requirements (subject to an annual limit of $250,000) and/or to
pay its taxes, divided by the number of then outstanding Offering Shares.

 

(b) The undersigned acknowledges that he has no right, title, interest or claim
of any kind in or to any monies held in the Trust Account or any other asset of
the Company as a result of any liquidation of the Company with respect to the
Founder Shares held by him. The undersigned hereby further waives, with respect
to any Public Shares and Founder Shares held by him, any redemption rights he
may have in connection with the consummation of a Business Combination,
including, without limitation, any such rights available in the context of a
shareholder vote to approve such Business Combination or a shareholder vote to
approve an amendment to the Charter to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company has
not consummated an initial Business Combination within the time period set forth
in the Charter or in the context of a tender offer made by the Company to
purchase Public Shares (although the undersigned shall be entitled to redemption
and liquidation rights with respect to any Public Shares held by him if the
Company fails to consummate a Business Combination within the required time
period set forth in the Charter).

 

5. Lock-up; Transfer Restrictions.

 

(a) The undersigned agrees that he shall not Transfer any Founder Shares (the
“Founder Shares Lock-up”) until the earlier of: (A) one year after the
completion of an initial Business Combination and (B) the date following the
completion of an initial Business Combination on which the Company completes a
liquidation, merger, share exchange or other similar transaction that results in
all of the Company’s shareholders having the right to exchange their Public
Shares for cash, securities or other property (the “Founder Shares Lock-up
Period”). Notwithstanding the foregoing, if, subsequent to a Business
Combination, the closing price of the Public Shares equals or exceeds $12.00 per
share (as adjusted for share splits, share capitalizations, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial business
combination, the Founder Shares shall be released from the Founder Shares
Lock-up.

 

(b) The undersigned agrees that he shall not effectuate any Transfer of the
Private Placement Warrants or the Public Shares underlying such warrants, until
30 days after the completion of an initial Business Combination.

 

2 

 

  

(c) Notwithstanding the provisions set forth in paragraphs 5(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and Public Shares
underlying the Private Placement Warrants are permitted: (a) to the Company’s
officers or directors, any affiliate or family member of any of the Company’s
officers or directors, any affiliate of the Sponsor or to any member of the
Sponsor or any of their affiliates; (b) in the case of an individual, as a gift
to such person’s immediate family or to a trust, the beneficiary of which is a
member of such person’s immediate family, an affiliate of such person or to a
charitable organization; (c) in the case of an individual, by virtue of laws of
descent and distribution upon death of such person; (d) in the case of an
individual, pursuant to a qualified domestic relations order; (e) by private
sales or transfers made in connection with any forward purchase agreement or
similar arrangement or in connection with the consummation of a Business
Combination at prices no greater than the price at which the shares or warrants
were originally purchased; (f) by virtue of the laws of the State of Delaware or
our Sponsor’s limited liability company agreement upon dissolution of our
Sponsor; (g) in the event of the Company’s liquidation prior to the consummation
of an initial Business Combination; or (h) in the event that, subsequent to the
consummation of an initial Business Combination, the Company completes a
liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s shareholders having the right to exchange their Public
Shares for cash, securities or other property; provided, however, that in the
case of clauses (a) through (f), these transferees must enter into a written
agreement with the Company agreeing to be bound by the transfer restrictions in
this Letter Agreement.

 

(d) During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the undersigned shall not,
without the prior written consent of the Representatives, Transfer any Units,
Public Shares, Warrants or any other securities convertible into, or
exercisable, or exchangeable for, Public Shares owned by him. The undersigned
acknowledges and agrees that, prior to the effective date of any release or
waiver of the restrictions set forth in this paragraph 5, the Company shall
announce the impending release or waiver by press release through a major news
service at least two business days before the effective date of the release or
waiver. Any release or waiver granted shall only be effective two business days
after the publication date of such press release. The provisions of this
paragraph will not apply if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.

 

6. Remedies. The undersigned hereby agrees and acknowledges that (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by the undersigned of his obligations under paragraphs 3, 4, 5, 7, 10 and
11, (ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

  

7. Payments by the Company. Except as disclosed in the Prospectus, neither the
undersigned, nor any affiliate of the undersigned, shall receive from the
Company any finder’s fee, reimbursement, consulting fee, monies in respect of
any payment of a loan or other compensation prior to, or in connection with any
services rendered in order to effectuate the consummation of the Company’s
initial Business Combination (regardless of the type of transaction that it is),
other than the following, none of which will be made from the proceeds held in
the Trust Account prior to the completion of the initial Business Combination:
repayment of loans and advances of up to an aggregate of $200,000 made to the
Company by the Sponsor to cover expenses related to the organization of the
Company and the Public Offering; payment to an affiliate of our Sponsor for
office space, secretarial and administrative services in an amount not to exceed
$15,000 per month; reimbursement for any out-of-pocket expenses related to
identifying, investigating, negotiating and completing an initial Business
Combination; and repayment of loans, if any, and on such terms as to be
determined by the Company from time to time, made by our Sponsor, an affiliate
of our Sponsor or certain of the Company’s officers and directors to finance
transaction costs in connection with an intended initial Business Combination;
provided, that, if the Company does not consummate an initial Business
Combination, a portion of the working capital held outside the Trust Account may
be used by the Company to repay such loaned amounts so long as no proceeds from
the Trust Account are used for such repayment. Up to $1,500,000 of such loans
may be convertible into warrants of the post Business Combination entity at a
price of $1.50 per warrant at the option of the lender. Such warrants would be
identical to the Private Placement Warrants.

 

8. Director and Officer Liability Insurance. The Company will maintain an
insurance policy or policies providing directors’ and officers’ liability
insurance, and the undersigned shall be covered by such policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any of the Company’s directors or officers.

 

9. Termination. This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Founder Shares Lock-up Period and (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed by December
31, 2018.

  

3 

 

 

10. Entire Agreement. This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

11. Assignment. No party hereto may assign either this Letter Agreement or any
of its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the undersigned and his successors, heirs, personal
representatives and assigns and permitted transferees.

 

12. Counterparts. This Letter Agreement may be executed in any number of
original or facsimile counterparts and each of such counterparts shall for all
purposes be deemed to be an original, and all such counterparts shall together
constitute but one and the same instrument.

 

13. Effect of Headings. The paragraph headings herein are for convenience only
and are not part of this Letter Agreement and shall not affect the
interpretation thereof.

 

14. Severability. This Letter Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

15. Governing Law. This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

16. Notices. Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

[Signature Page Follows]

 

4 

 

 

  Sincerely,       /s/ Fredric Rosen   Fredric Rosen

 

Acknowledged and Agreed:       PLATINUM EAGLE ACQUISITION CORP.  

 

By: /s/ Eli Baker     Name: Eli Baker     Title: President, Chief Financial
Officer and Secretary  

 

[Signature Page to Letter Agreement]

 



 

